                Case 18-10601-MFW                 Doc 2430         Filed 06/26/19          Page 1 of 3



                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE

--------------------------------------------------------------- x
In re:                                                          : Chapter 11
                                                                :
The Weinstein Company Holdings LLC, et al.,1                    : Case No. 18-10601 (MFW)
                                                                :
                  Debtors.                                      : (Jointly Administered)
                                                                :
-------------------------------------------------------------- x
                         NOTICE OF AGENDA OF MATTERS SCHEDULED
                        FOR HEARING ON JUNE 28, 2019 AT 10:30 A.M. (ET)2

I.       CONTESTED MATTERS GOING FORWARD:

         1.        Debtors’ Application Pursuant to 11 U.S.C. §§ 327(e) and 328(a) to Retain and
                   Employ Bernstein Litowitz Berger & Grossmann, LLP as Special Litigation
                   Counsel to the Debtors Nunc Pro Tunc to May 1, 2019 [Docket No. 2337 – filed
                   May 1, 2019]

                   Objection / Response Deadline:                 May 15, 2019 at 4:00 p.m. (ET); extended
                                                                  by agreement to May 20, 2019 at 4:00 p.m.
                                                                  (ET) for the Office of the United States
                                                                  Trustee (the “UST”)

                   Objections / Responses Received:

                   A.       Informal comments from the UST

                   B.       Objection of the New York State Attorney General and Tort Claimants to,
                            and Request to Adjourn for 30 Days, Debtors’ Application Pursuant to 11
                            U.S.C. §§ 327(e) and 328(a) to Retain and Employ Bernstein Litowitz
                            Berger & Grossmann, LLP as Special Litigation Counsel to the Debtors
                            Nunc Pro Tunc to May 1, 2019 [Docket No. 2362 – filed May 15, 2019]



1
  The last four digits of The Weinstein Company Holdings LLC’s federal tax identification number are (3837). The
mailing address for The Weinstein Company Holdings LLC is 99 Hudson Street, 4th Floor, New York, New York 10013.
Due to the large number of Debtors in these cases, which are being jointly administered for procedural purposes only, a
complete list of the Debtors and the last four digits of their federal tax identification numbers are not provided herein. A
complete list of this information may be obtained on the website of the Debtors’ noticing and claims agent at
http://dm.epiq11.com/twc.
2
 The hearing will be held before The Honorable Mary F. Walrath at the United States Bankruptcy Court for the District of
Delaware, 824 North Market Street, 5th Floor, Courtroom 4, Wilmington, Delaware 19801. Any person who wishes to
appear telephonically at the June 28, 2019 hearing must contact COURTCALL, LLC at 866-582-6878 prior to 12:00
noon (ET) on Thursday, June 27, 2019 to register his/her telephonic appearance in accordance with the Instructions for
Telephonic Appearances Effective January 5, 2005, Revised May 11, 2018.



RLF1 21461273v.1
               Case 18-10601-MFW           Doc 2430      Filed 06/26/19   Page 2 of 3



                   C.     Limited Objection of the Official Committee of Unsecured Creditors to
                          Debtors’ Application Pursuant to 11 U.S.C. §§ 327(e) and 328(a) to Retain
                          and Employ Bernstein Litowitz Berger & Grossmann, LLP as Special
                          Litigation Counsel to the Debtors Nunc Pro Tunc to May 1, 2019 [Docket
                          No. 2363 – filed May 15, 2019]

                   Related Documents:

                   i.     Reply to Objections to Debtors' Application Pursuant to 11 U.S.C. §§
                          327(e) and 328(a) to Retain and Employ Bernstein Litowitz Berger &
                          Grossmann, LLP as Special Litigation Counsel to the Debtors Nunc Pro
                          Tunc to May 1, 2019 [Docket No. 2371 – filed May 20, 2019]

                   ii.    Order Granting the Emergency Motion of the Official Committee of
                          Unsecured Creditors to Adjourn Hearing on Debtors’ Application
                          Pursuant to 11 U.S.C. §§ 327(e) and 328(a) to Retain and Employ
                          Bernstein Litowitz Berger & Grossmann, LLP as Special Litigation
                          Counsel to the Debtors Nunc Pro Tunc to May 1, 2019 [Docket No. 2382
                          – entered May 23, 2019]

                   iii.   Notice of Special Purpose Hearing [Docket No. 2394 – filed May 31,
                          2019]

                   iv.    Notice of Special Purpose Hearing [Docket No. 2428 – filed June 24,
                          2019]

                   Status: The hearing on this matter will go forward.

         2.        Debtors’ Motion for an Order (I) Converting Their Chapter 11 Cases to Cases
                   Under Chapter 7 of the Bankruptcy Code and (II) Granting Related Relief
                   [Docket No. 2357 – filed May 14, 2019]

                   Objection / Response Deadline:       May 28, 2019 at 4:00 p.m. (ET); extended
                                                        by agreement to June 24, 2019 at 12:00
                                                        noon (ET) for the Official Committee of
                                                        Unsecured Creditors

                   Objections / Responses Received:

                   A.     Objection of High Technology Video, Inc. [Docket No. 2388 – filed May
                          28, 2019]

                   B.     Response of Michael Harold Jensen [Docket No. 2389 – filed May 28,
                          2019]

                   C.     Statement and Reservation of Rights of MUFG Union Bank, N.A. and
                          UnionBanCal Equities, Inc. Regarding Debtors’ Motion for an Order (I)
                          Converting Their Chapter 11 Cases to Cases Under Chapter 7 of the

                                                    2
RLF1 21461273v.1
               Case 18-10601-MFW           Doc 2430      Filed 06/26/19   Page 3 of 3



                          Bankruptcy Code and (II) Granting Related Relief [Docket No. 2390 –
                          filed May 28, 2019]

                   Related Documents:

                   i.     Notice of Motion and Hearing [Docket No. 2365 – filed May 16, 2019]

                   ii.    Notice of Special Purpose Hearing [Docket No. 2394 – filed May 31,
                          2019]

                   iii.   Notice of Special Purpose Hearing [Docket No. 2428 – filed June 24,
                          2019]

                   Status: The hearing on this matter will go forward.

Dated: June 26, 2019
       Wilmington, Delaware
                                         /s/ David T. Queroli
                                         RICHARDS, LAYTON & FINGER, P.A.
                                         Mark D. Collins (No. 2981)
                                         Paul N. Heath (No. 3704)
                                         Zachary I. Shapiro (No. 5103)
                                         Brett M. Haywood (No. 6166)
                                         David T. Queroli (No. 6318)
                                         One Rodney Square
                                         920 North King Street
                                         Wilmington, Delaware 19801
                                         Telephone: (302) 651-7700
                                         Facsimile: (302) 651-7701

                                         - and -

                                         CRAVATH, SWAINE & MOORE LLP
                                         Paul H. Zumbro (admitted pro hac vice)
                                         George E. Zobitz (admitted pro hac vice)
                                         Karin A. DeMasi (admitted pro hac vice)
                                         Worldwide Plaza
                                         825 Eighth Avenue
                                         New York, New York 10019
                                         Telephone: (212) 474-1000
                                         Facsimile: (212) 474-3700

                                         Attorneys for the Debtors and Debtors in Possession




                                                    3
RLF1 21461273v.1
